In a consolidated action to recover damages for injuries to person and property and for medical expenses and loss of services, the appeal is from an order granting respondents’ motion for a preference in the trial of the action. Order reversed, without costs, and motion denied, without prejudice to the right of respondents to renew the motion on proper proof. The motion was granted pursuant to subdivision (d) of rule 8 of the Kings County Supreme Court Rules after the failure to consummate a settlement upon a pretrial conference. This record contains no facts from which it may be found that the interests of justice will be best served by granting a preference in the trial of this action. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.